DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires “the lid and the pusher plate rotate relative to the frame about a common rotational axis” which is an active method step, and is not phrased as a capability. It is not clear whether this is a statement of intended use, or the combination of a method and apparatus which is generally indefinite. See MPEP 2173.05(p) II: “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).”
Similarly, claims 1, 14 and 19 contain the limitation “cutting rod passing through the pusher plate as the lid is moved between the fully closed position and the fully open position” which is recited as an active method step, and is not phrased as a capability. It is not clear whether this is a statement of intended use, or the combination of a method and apparatus which is generally indefinite.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14, 19 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Kaposi et al. (US 8,347,783).

Regarding claim 14, Kaposi discloses a fruit pitter comprising: a supporting frame (11); a fruit holder (10) supported by the frame, the fruit holder has a hole formed therethrough (21 figure 4; discussed at column 2 line 51+: “Each of the cherry holding cavities includes a hole formed within the cavities at a central location to allow the cutters 7 to fully penetrate the cherries and extend into the container.”).
Kaposi further discloses a lid pivotally attached to the frame (2 figure 1, 4), the lid moveable between a fully closed position adjacent to the fruit holder and a fully open position away from the fruit holder (about lugs 20, as seen figures 1, 3; open is approximately 180 degrees removed from the closed position, as seen by the lug shape- the lid will be stopped by its abutment with the frame). 

Kaposi further discloses a cutting rod depending from the lid (7 figure 3, 4), the cutting rod passing through the fruit holder hole when the lid is moved from the fully open position to the fully closed position (As seen in figures 1-4, column 3 line 23+, column 2 line 51+). 
Kaposi further discloses a pusher plate (3 figure 4) pivotally attached to the frame (via 26, and rod 8, and lid 2, the plate is attached to the frame) and moveable in tandem with the lid (as it is mounted via lid 2, seen at 8, 26 figures 1-4) and , the pusher plate located between the fruit holder and the lid (see figure 3, 4), and the cutting rod passing through the pusher plate as the lid is moved between the fully closed position and the fully open position (evident from figures 1-4, showing the active range of movement, and see column 3 line 23+, column 2 line 51+), wherein the frame includes a stop member (the back of 11) configured to preclude movement of the pusher plate past a predetermined orientation relative to the frame as the lid is moved to the fully open position where the lid is angularly offset from the pusher plate (when fully open, the lid will be at approximately 180 degrees from the closed position, and the pusher plate will be biased away from the lid via spring 9, at some relative angle thereto—See column 3 lines 54+).
Note that “stop member configured to preclude movement of the pusher plate” does not invoke treatment under 112(f) means-plus-function, because “stop member” is a structural term, and not nonce. It means, broadly, an abutment.  
	Regarding claim 19, Kaposi anticipates this claim in the same manner as claim 1, except that the ‘naturally’ open position of Kaposi may be labled the “fully open” position, that depicted in figure 3. “[F]ully open” does not require the most extreme, unintended open position, rather just an open position- such as figure 3, which is the self-biased open position and reasonably therefore a “fully open” position as claimed. As discussed above with respect to claim 1, the spring 9 will permit the plate to strip the cherries from the rods 7, in the same manner as claimed in claim 19. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kaposi (US 8,347,783) in view of Schnee (US 1,171,546).

Regarding claim 1, Kaposi discloses a fruit pitter (figures 2, 4, inter alia) comprising: a supporting frame (11); a fruit holder (10 figure 2) supported by the frame (see figure 1, 3, relevantly), the fruit holder has a hole formed therethrough (21 figure 4; discussed at column 2 line 51+: “Each of the cherry holding cavities includes a hole formed within the cavities at a central location to allow the cutters 7 to fully penetrate the cherries and extend into the container.”). Kaposi further discloses a lid (2 figure 4) pivotally attached to the frame (about lugs 20, as seen figures 1, 3), the lid moveable between a fully closed position (Figure 1) adjacent to the fruit holder and a fully open position away from the fruit holder (approximately 180 degrees removed from the closed position, as seen by the lug shape- the lid will be stopped by its abutment with the frame); a cutting rod depending from the lid (7 figure 3, 4) , the cutting rod passing through the fruit holder hole when the lid is moved from the fully open position to the fully closed position (clearly evident in figures, 4, 3, and 1); and a pusher plate (3 figure 4) pivotally attached to the frame (via 26 figure 4) , and Kaposi further discloses that the cutting rod passes through the pusher plate as the lid is moved between the fully closed position (figure 1) and the fully open position (figure 3, inter alia). Kaposi discloses that the pusher plate is located between the fruit holder and the lid, see figure 4.
Kaposi does not disclose that the lid and the pusher plate rotate relative to the frame about a common rotational axis. Kaposi has lid mounted on lugs on the frame, and the pusher plate mounted on pin 8 and aperture holders 26, see figure 4 and figure 1. 
Schnee (US 1,171,546) shows a cherry pitting arrangement with a holder ( 19, figure 1) which is analogous to the present holder 112, or the holder of Kaposi 10. Schnee further shows the blade 23, 25, figure 1, mounted together with a stripper/pusher 30 on the same arm (11 figure 1) such that both the blade and the stripper are movable together about the same axis (at the bend between 11 and 10 figure 1). 
	It would have been obvious to one of ordinary skill to adjust the position of the pivot location of the Kaposi pusher, since it is known in the art to have pushers and cutters mounted about the same axis, and selecting a different axis for the component would not provide any unexpected results, and would not require undue experimentation. It is simply the adjustment of the position of the rotational axis to a different position, which is a slight change in the location of the component, and not a change to its function such that it is understood to represent more than ordinary skill. 

Regarding claim 2, Kaposi discloses the pusher plate is moveable between a first position adjacent to and covering the fruit holder (figure 1) and a second position away from the fruit holder (approximately 90 degrees is an arbitrary second position), the second position of the pusher plate is angularly offset from the fully open position of the lid (as seen in figure 3, the fully open position is substantially less than 90 degrees and is therefore at some offset).

Regarding claim 3, as noted with respect to claim 2, Kaposi has an arbitrarily selected second position of the pusher plate (at 90 degrees), the pusher plate is oriented approximately perpendicular to the frame (since the second position is selected to be at 90 degrees).

Regarding claim 4, Kaposi discloses wherein the frame includes a stop member configured to preclude movement of the pusher plate past the second position; for claims 2 and 4, the second position can also be selected to be approximately 180 degrees, and therefore the back of the frame acts as a stop which acts to stop the lid, and the pusher therefore, from opening any more. 
	Regarding claim 15, Kaposi discloses the coaxial pivot location as noted with respect to claim 1 above, and is rejected on the same grounds. 

Allowable Subject Matter
Claims 5-13 and 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claims 5-8 and 16 require positional details of the stops and retention of the components of the pitting device which are not seen to be obvious in light of the known prior art, as applied above—the closest art is Kaposi, and nothing in the nature of the invention admits of a modification to change the design to accommodate claims 5-8 or 16 as set forth. Similarly, there is no apparent reason to modify Kaposi to include legs as claimed, and as set forth. Legs generically are known for containers,  (e.g. Elgart US 2006/0037873) but the addition of legs to a design such as Kaposi represents a departure and would not have been obvious, in light of the fact that it appears to be hindsight to add a leg to a handheld device of the nature of Kaposi. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752.  The examiner can normally be reached on Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M MICHALSKI/Primary Examiner, Art Unit 3724